DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because in line 3, it is strongly suggested that -- of the portable seat-- be inserted after “seat back”, to more clearly define the element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that although claims 2 and 3 do not separately contain any Section 112 rejections, these claims are also rejected since they depend from rejected independent claim 1.
Claim 1 is rendered indefinite since it appears to be missing a step or that a step is not properly recited in the claim. In particular, in line 5, it is unclear why the step of “installing a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,028,845 (Himes ‘845).
Himes ‘845 discloses structure considered to be capable of being used in a method of installing and adjusting wall-mount hardware, the method comprising installing a pair of elongate vertical handles (unnumbered - see vertically extending elements in Figure 6B) to an upright support surface (unnumbered - back of Figure 6B); installing (see Figure 6A) a horizontal bar (10) onto the pair of elongate vertical handles; installing a locking mechanism (see Figure 4) on the horizontal bar (10); and depressing a lever (106 - see Figure 5) of the locking mechanism to disengage the locking mechanism to adjust the horizontal bar (10) to a location (at the location of the openings in the vertical handles) along the pair of elongate vertical handles.
.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,468,312 (Denby ‘312) in view of Himes ‘845.
With respect to claim 1, Denby ‘312 discloses structure considered to be capable of being used in a method of installing and adjusting wall-mount hardware, the method comprising installing a pair of elongate vertical handles (402a, 402b) to an upright support surface (unnumbered - see Figure 13); installing a horizontal bar (408) onto the pair of elongate vertical handles (402a, 402b); installing a locking mechanism (210) on the horizontal bar (408); with respect to claim 3, comprising installing a container (100) upon the horizontal bar (408).
The claims differ from Denby ‘312 in requiring: (a) depressing a lever of the locking mechanism to disengage the locking mechanism to adjust the horizontal bar to a location along the pair of elongate vertical handles (claim 1); and (b) the sequential steps of the method (claim 1).
With respect to (a), Himes ‘845 teaches the locking mechanism, as advanced above, and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the locking mechanism (at 210) of Denby ‘312, with the locking mechanism, as taught by Himes ‘845, for increased ease in assembly and movement of the bar on the handles.
With respect to (b), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that since the combination, as advanced above, discloses the structure recited in the claim, i.e., the handles, the bar and the locking mechanism, that the structure could be used in the same manner as claimed, to thereby increase ease in assembly and use capabilities.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denby ‘312 in view of Himes ‘845 as applied to claims 1 and 3 above, and further in view of U.S, Design Patent No. D784,035 (Longo ‘035).
The claimed combination, advanced above, discloses the structure as claimed, but fails to disclose installing a portable seat with a bracket to extend over the horizontal bar; and engaging at least one stabilizer from a seat back to the upright support surface to stabilize the portable seat.

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a portable seat, such as shown by Longo ‘035, could be used with the bar (at 208, i.e., replacing element 100 therein with the seat of Longo ‘035) disclosed in Denby ‘312, thereby increasing used capabilities. It is noted that the structure of the shelf shown in Denby ‘312 is considered to be substantially equivalent to the structure of the seat shown in Longo ‘035.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 16, 2021